Title: To James Madison from Albert Gallatin, 6 October 1802
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department October 6th. 1802.
I had the honor to receive your letter of the 20th. ultimo, in answer to mine of the 8th. preceding.

As legal questions of some nicety may result from the right of priority secured by law, to the United States, from the interest of Jeremiah Condy in the co-partnership of Jeremiah Condy & Co., and from the nature of the trust vested in the Secretary of State, permit me to request you, not to pay any part of the money thus held in trust, without previously notifying the Comptroller of the Treasury, and to furnish this Department with a copy of the Deed of trust. I have the honor to be, very respectfully, Sir, Your obedt. Servant
Albert Gallatin
 

   
   RC (DLC: Gallatin Papers). In a clerk’s hand, signed by Gallatin. Docketed by Brent.


